Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claim 2 has been canceled by the preliminary amendment filed 12/28/21.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCune et al. (U.S. 2015/0065285).

    PNG
    media_image1.png
    449
    575
    media_image1.png
    Greyscale

Re claim 1:
McCune discloses planetary gearbox (58, epicyclic gear system - Para 53 (see Figs. 2 and 4)) comprising:
a planet carrier (74, carrier - Para 57), including a planetary gear (68, planet gear - Para 57) that is disposed so as to be rotatable on the planet carrier (74)(Para 57 - “Each planet gear 68 is rotationally mounted about a carrier post 70 that is respectively supported by a rotating carrier 74”),
at least one further gear that meshes (60, sun gear - Para 57) with the planetary gear (68)(see Fig. 4 and Para 57 - “planet gears 68 in meshing engagement with the sun gear 60”), 
wherein the planet carrier (74) includes an oil supply installation (92, baffle - Para 59 (a type of oil supply installation as described in Para 60)) which comprises a supply line (100, oil passage - Para 60 (a type of supply line as shown in Fig. 5 and described in Para 60)) for oil and at least one opening (86, oil jet - Para 60 (shown as a type of opening in Fig. 5)) connected to the supply line (100) and configured to direct oil from the supply line (100) in a direction of the planetary gear (68) and/or the at least one further gear (60), for cooling and/or lubricating (see Figs. 3-4 and Para 58 - “a spray directly from the multiple of oil jets 86 onto a respective gear mesh 90 between the sun gear 60 and each planet gear 68”); and 
wherein the oil supply installation (92) further comprises at least one shielding region (102, oil scavenge scoop - Para 60 (shown as a type of shielding region in Figs. 4 and 5 and as described in Para 60)) which protrudes from an external side (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C as a type of external side of element 92 as it is shown as an outer surface/side of element 92)) of the oil supply installation (92)(see Modified Fig. 4 above - element 102 is shown protruding from element C) and which is positioned in front of the opening (86) in relation to a primary rotating direction (Modified Fig. 4 above - B (person having ordinary skill in the art would recognize element B as a type of primary rotating direction of element 60)) of the planetary gear and/or the at least one further gear (60)(see Modified Fig. 4 above - element 102 is shown positioned in front of element 86 in relation to the direction depicted at element B) and which forms an oil collection groove (104, scavenge passage - Para 61 (shown as a type of oil collection groove in Fig. 5 and as described in Paras 61-64)) on the external side (Modified Fig. 4 above - C) of the oil supply installation (92) that faces the primary rotating direction (Modified Fig. 4 above - B) of the planetary gear and/or the at least one further gear (60)(see Modified Fig. 4 above and Fig. 5 - element 102 is shown forming element 104 on element C and facing element B).
Re claim 3:
McCune discloses the planetary gearbox (58) according to Claim 1 (as described above), wherein a depth of the oil collection groove increases or decreases at least in portions in an axial direction of the planet carrier (74), between two end regions (112A, 112B - end walls - Para 61 (shown as types of end regions of element 104 in Fig. 5)) of the oil collection groove (104)(see Fig. 5 - a type of depth of element 104 is shown decreasing from element 112A to element 112B at element 106).
Re claim 4:
McCune discloses the planetary gearbox (58) according to Claim 1 (as described above), wherein a depth of the oil collection groove, proceeding from a center (120, peak - Para 68 (a type of center as shown in Fig. 9 and as described in Para 68)) between two end regions (112A, 112B - end walls - Para 61 (shown as types of end regions of element 104 in Fig. 5)) of the oil collection groove (104), increases or decreases in an axial direction toward the end regions (112A, 112B) of the oil collection groove (104)(see Fig. 9 - a type of depth of element 104 is shown increasing from element 120 to element 106 along a type of axial direction toward elements 112A,112B).
Re claim 7:
McCune discloses the planetary gearbox (58) according to Claim 1 (as described above), wherein an outflow direction (see Fig. 4 - a type of outflow direction of element 86 is shown represented by hidden lines at 86) of oil from the opening (86) is directed to be at least approximately tangential onto the planetary gear (68) or the at least one further gear (60)(see Fig. 4 - a type of outflow direction of element 86 is shown represented by hidden lines at 86 which show a direction which is approximately tangential onto elements 60 and 68), and the opening (86) and a profile (see Modified Fig. 4 above - a type of profile of element 102 is shown proceeding from element C toward element D) of the shielding region (102), proceeding from the external side (Modified Fig. 4 above - C) of the oil supply installation (92) in the direction of a free end (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of free end of element 102)) of the shielding region (102), are mutually configured such that the outflow direction and the profile of the shielding region enclose an acute angle or an obtuse angle (see Modified Fig. 4 above - a type of outflow direction of element 86 is shown represented by hidden lines at 86, and a type of profile of element 102 is shown proceeding from element C toward element D, and between these two an obtuse angle is shown).
Re claim 8:
McCune discloses the planetary gearbox (58) according to Claim 1 (as described above), wherein a plurality of the oil supply installations (92) are positioned in a circumferential region of the planetary gear (68) and/or the at least one further gear (60)(see Fig. 4 and Para 59 (Para 59 describes - “each of the multiple of baffles between each two planet gears 68.” which requires a plurality of elements 92 in a region of any element 68 (which is shown in Fig. 4 as a circumferential region) as elements 68 are shown in Fig. 4 as arranged in a circular pattern about element 60 and thereby there would be an element 92 between every element 68 and two of these elements 92 would be in adjacent an element 68)).
Re claim 10:
McCune discloses the planetary gearbox (58) according to Claim 1 (as described above), wherein the planet carrier (74) is configured to be rotatable (Para 64 - “the carrier 74 rotation”), and the shielding region (102) protrudes in relation to the external side (Modified Fig. 4 above - C) of the oil supply installation (92)(see Modified Fig. 4 above - element 102 is shown protruding from element C) such that a centrifugal force acting on oil accumulated in the oil collection groove directs oil toward a base (108, exit - Para 64 (see Fig. 5 - element 108 is shown as a type of base of element 104)) of the oil collection groove (104)(see Fig. 5 and Para 64).
Re claim 11:
McCune discloses the planetary gearbox (58) according to Claim 1 (as described above), wherein the at least one further gear (60) is embodied as a ring gear, as a sun gear (60, sun gear - Para 57), and/or as a further planetary gear that meshes with the planetary gear.
Re claim 12:
McCune discloses a gas turbine engine (20, gas turbine engine - Para 49) for an aircraft (Para 66 - “from aircraft maneuvers”), the gas turbine engine (20) comprising: 
an engine core (Para 4 - “engine core” (see Fig. 1)) which comprises a turbine (46, first turbine - Para 51), a compressor (44, first compressor - Para 51), and a core shaft (40, inner shaft - Para 51 (element 40 shown as a type of core shaft in Fig. 1)) that connects the turbine (46) to the compressor (44)(see Fig. 1 and Para 51 - “inner shaft 40 that interconnects a fan 42, a low-pressure (or first) compressor 44 and a low-pressure (or first) turbine 46”); 
a fan (42, fan - Para 51) which is positioned upstream of the engine core (see Fig. 1 - element 42 is shown upstream elements 40/44/46), wherein the fan (42) comprises a plurality of fan blades (Para 56 - “blade of fan section 22” (a bladed fan section as indicated in Fig. 1 at element 22 inherently includes a plurality of fan blades)); and 
the planetary gearbox (48, geared architecture - Para 51) according to Claim 1 (Para 53 - “geared architecture 48 can include an epicyclic gear system 58” (described above)), which receives an input from the core shaft (40) and delivers a drive output to the fan (42) for driving the fan (42) at a lower rotating speed than the core shaft (40)(see Fig. 1 and Para 51 - “inner shaft 40 drives the fan 42 through a geared architecture 48 to drive the fan 42 at a lower speed than the low spool 30”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2015/0065285) as applied to claim 1 above and further in view of Barrett, Jr. (U.S. 5,251,725).
Re claim 6:
McCune discloses the planetary gearbox (58) according to Claim 1 (as described above), wherein an outflow direction (see Fig. 4 - a type of outflow direction of element 86 is shown represented by hidden lines at 86) of oil from the opening (86) is directed to be at least approximately onto the planetary gear (68) or the at least one further gear (60)(see Fig. 4 - a type of outflow direction of element 86 is shown represented by hidden lines at 86 which show a direction which is approximately onto elements 60 and 68), and the opening (86) and a profile (see Modified Fig. 4 above - a type of profile of element 102 is shown proceeding from element C toward element D) of the shielding region (102), proceeding from the external side (Modified Fig. 4 above - C) of the oil supply installation (92) in a direction of a free end (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of free end of element 102)) of the shielding region (102), are mutually configured such that the outflow direction of oil and the profile of the shielding region run to be at least approximately mutually parallel (see Modified Fig. 4 above - a type of outflow direction of element 86 is shown represented by hidden lines at 86, and a type of profile of element 102 is shown proceeding from element C toward element D, and these elements are shown to be approximately mutually parallel), and enclose an acute angle or an obtuse angle (see Modified Fig. 4 above - a type of outflow direction of element 86 is shown represented by hidden lines at 86, and a type of profile of element 102 is shown proceeding from element C toward element D, and between these two an obtuse angle is shown).
McCune fails to disclose wherein the outflow direction of oil from the opening is directed to be at least approximately radial onto the planetary gear or the at least one further gear.
Barrett teaches an oil supply installation (30, lubricator - Col. 5, Line 22 (shown as a type of oil supply installation in Fig. 1)) wherein an outflow direction (see Fig. 3 - a type of outflow direction is shown exiting element 48) of oil (Col. 5, Lines 18-22) from an opening (64, orifices - Col. 6, Lines 2-3) is directed to be at least approximately radial onto a planetary gear or a at least one further gear (10, pinion - Col. 5, Line 9 (shown as a type of gear in Figs. 2 and 3))(see Fig. 3 - a type of outflow direction is shown exiting element 48 and being directed to be at least approximately radial onto element 10 (unlabeled in Fig. 3) at hidden line labeled 76).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the oil supply installation of McCune after the oil supply installation of Barrett (thereby including the directing of outflow direction radially onto a gear of Barrett in the system of McCune) for the advantage of achieving uniform application of lubricant (Barrett; Col. 6, Lines 25-29).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2015/0065285) as applied to claim 1 above and further in view of Thivierge et al. (U.S. 2011/0048856).
Re claim 9:
McCune discloses the planetary gearbox (58) according to Claim 1 (as described above).
McCune fails to disclose wherein the shielding region in an area of the oil collection groove includes a porous material that absorbs oil.
Thivierge teaches wherein a shielding region (Fig. 5 at element 270 (person having ordinary skill in the art would recognize a type of shielding region is shown formed at element 270 and as described in Para 28)) in an area of an oil collection groove (278, drain - Para 28 (a type of oil collection groove as shown in Fig. 5)) includes a porous material (270, porous element - Para 28) that absorbs oil (Para 28 - “porous element 270 is provided … such that the used lubricant projected at the bottom of the cavity 44 circulates through the porous element 270.” (see Fig. 5 - for lubricant, which is described as oil in Para 20 - “liquid oil”, to circulate through element 270 requires element 270 to absorb the oil)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shielding region of McCune after the shielding region of Thivierge, thereby including the porous material of Thivierge in the region of McCune’s oil collection groove, for the advantage of reducing kinetic energy of the lubricant to facilitate directing the lubricant (Thivierge; Para 4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2015/0065285) as applied to claim 12 above as evidenced by Sawyers-Abbott (U.S. 2015/0377071).
Re claim 13:
McCune discloses the gas turbine engine (20) according to Claim 12 (as described above), wherein the turbine (46) is a first turbine (46, first turbine - Para 51), the compressor (44) is a first compressor (44, first compressor - Para 51), and the core shaft (40) is a first core shaft (see Fig. 1 - element 40 is shown as a type of first core shaft as it is shown within outer shaft 50 (described in Para 51)); the engine core (Para 4 - “engine core”) further comprises a second turbine (54, second turbine - Para 51), a second compressor (52, second compressor - Para 51), and a second core shaft (50, outer shaft - Para 51 (element 50 is shown as a type of second core shaft in Fig. 1 where it is shown outside of inner shaft 40 (described in Para 51))) which connects the second turbine (54) to the second compressor (52)(Para 51 - “The high spool 32 includes an outer shaft 50 that interconnects a high-pressure (or second) compressor 52 and high-pressure (or second) turbine 54”).
McCune fails to explicitly disclose wherein the second turbine, the second compressor, and the second core shaft are configured to rotate at a higher rotating speed than the first core shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the second turbine (54), the second compressor (52), and the second core shaft (50) of McCune are configured to rotate at a higher rotating speed than the first core shaft (40) of McCune because McCune discloses wherein the first turbine (46) is a low-pressure turbine (Para 51 - “low-pressure (or first) turbine 46”), the first compressor (44) is a low-pressure compressor (Para 51 - “low-pressure (or first) compressor 44”), and the first turbine (46) and the first compressor (44) are components of a “low spool” (Para 51 - “low spool 30 generally includes an inner shaft 40 that interconnects a fan 42, a low-pressure (or first) compressor 44 and a low-pressure (or first) turbine 46”); wherein the second turbine (54) is a high-pressure turbine (Para 51 - “high-pressure (or second) turbine 54”), the second compressor (52) is a high-pressure compressor (Para 51 - “high-pressure (or second) compressor 52”), and the second turbine (54) and the second compressor (52) are components of a “high spool” (Para 51 - “high spool 32 includes an outer shaft 50 that interconnects a high-pressure (or second) compressor 52 and high-pressure (or second) turbine 54”); and it is well known in the art that high pressure turbines/compressors/shafts rotate at higher speeds than low pressure turbines/compressors/shafts as evidenced by Sawyers-Abbot, which teaches a gas turbine engine (20, gas turbine engine - Para 35) comprising a high pressure turbine (54, high pressure turbine - Para 37), a high pressure compressor (52, high pressure compressor - Para 37), and a high pressure shaft (50, outer shaft - Para 37 (a type of high pressure shaft as it connects high pressure compressor with high pressure turbine per Pa4a 37)) that rotates at a higher speed than a low pressure turbine (46, low pressure turbine - Para 37), a low pressure compressor (44, low pressure compressor - Para 37), and a low pressure shaft (40, inner shaft - Para 37 (a type of low pressure shaft as it connects low pressure compressor with low pressure turbine per Para 37))(Paras 36-37 - “…engine 20 generally includes a low speed spool 30 and a high speed spool 32…The low speed spool 30 generally includes an inner shaft 40 that interconnects a fan 42, a low pressure compressor 44 and a low pressure turbine 46... The high speed spool 32 includes an outer shaft 50 that interconnects a high pressure compressor 52 and high pressure turbine 54…”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,248,695. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Pat 11,248,695 anticipate claims 1, and 5-13 of the instant application as outlined below.  Accordingly, application claims 1, and 5-13 are not patentably distinct from claims 1-10 of U.S. Pat. No. 11,248,695.

Pat. No. 11,248,695
Application No. 17/563,710
Claim

Claim

1
A planetary gearbox comprising:

a planet carrier, including a planetary gear that is disposed so as to be rotatable on the planet carrier,

at least one further gear that meshes with the planetary gear,

wherein the planet carrier includes an oil supply installation which comprises a supply line for oil and at least one opening connected to the supply line and configured to direct oil from the supply line in a direction of the planetary gear and/or the at least one further gear, for cooling and/or lubricating; and

wherein the oil supply installation further comprises at least one shielding region which protrudes from an external side of the oil supply installation and which is positioned in front of the opening in relation to a primary rotating direction of the planetary gear and/or the at least one further gear and which forms an oil collection groove on the external side of the oil supply installation that faces the primary rotating direction of the planetary gear and/or the at least one further gear;

wherein the oil collection groove has a consistent depth between a free end of the shielding region and a base of the oil collection groove, wherein the consistent depth is in an axial direction of the planet carrier, between two end regions of the oil collection groove.
1





A planetary gearbox comprising:

a planet carrier, including a planetary gear that is disposed so as to be rotatable on the planet carrier,

at least one further gear that meshes with the planetary gear, 

wherein the planet carrier includes an oil supply installation which comprises a supply line for oil and at least one opening connected to the supply line and configured to direct oil from the supply line in a direction of the planetary gear and/or the at least one further gear, for cooling and/or lubricating; and 

wherein the oil supply installation further comprises at least one shielding region which protrudes from an external side of the oil supply installation and which is positioned in front of the opening in relation to a primary rotating direction of the planetary gear and/or the at least one further gear and which forms an oil collection groove on the external side of the oil supply installation that faces the primary rotating direction of the planetary gear and/or the at least one further gear.




2








wherein the at least one shielding region includes two shielding regions that are mutually spaced apart in the axial direction of the planet carrier, the two shielding regions each forming one oil collection groove.
5
wherein the at least one shielding region includes two shielding regions that are mutually spaced apart in an axial direction of the planet carrier, the two shielding regions each forming one oil collection groove.




3
wherein an outflow direction of oil from the opening is directed to be at least approximately radial onto the planetary gear or the at least one further gear, and the opening and a profile of the shielding region, proceeding from the external side of the oil supply installation in a direction of a free end of the shielding region, are mutually configured such that the outflow direction of oil and the profile of the shielding region run to be at least approximately mutually parallel, and enclose an acute angle or an obtuse angle.

6
wherein an outflow direction of oil from the opening is directed to be at least approximately radial onto the planetary gear or the at least one further gear, and the opening and a profile of the shielding region, proceeding from the external side of the oil supply installation in a direction of a free end of the shielding region, are mutually configured such that the outflow direction of oil and the profile of the shielding region run to be at least approximately mutually parallel, and enclose an acute angle or an obtuse angle.




4
wherein an outflow direction of oil from the opening is directed to be at least approximately tangential onto the planetary gear or the at least one further gear, and the opening and a profile of the shielding region, proceeding from the external side of the oil supply installation in a direction of a free end of the shielding region, are mutually configured such that the outflow direction and the profile of the shielding region enclose an acute angle or an obtuse angle.

7
wherein an outflow direction of oil from the opening is directed to be at least approximately tangential onto the planetary gear or the at least one further gear, and the opening and a profile of the shielding region, proceeding from the external side of the oil supply installation in a direction of a free end of the shielding region, are mutually configured such that the outflow direction and the profile of the shielding region enclose an acute angle or an obtuse angle.




5
wherein a plurality of the oil supply installations are positioned in a circumferential region of the planetary gear and/or the at least one further gear.
8
wherein a plurality of the oil supply installations are positioned in a circumferential region of the planetary gear and/or the at least one further gear.





6




wherein the shielding region in an area of the oil collection groove includes a porous material that absorbs oil.
9
wherein the shielding region in an area of the oil collection groove includes a porous material that absorbs oil.




7
wherein the planet carrier is configured to be rotatable, and the shielding region protrudes in relation to the external side of the oil supply installation such that a centrifugal force acting on oil accumulated in the oil collection groove directs oil toward the base of the oil collection groove.

10
wherein the planet carrier is configured to be rotatable, and the shielding region protrudes in relation to the external side of the oil supply installation such that centrifugal force acting on oil accumulated in the oil collection groove directs oil toward a base of the oil collection groove.




8

wherein the at least one further gear is embodied as a ring gear, as a sun gear, and/or as a further planetary gear that meshes with the planetary gear.

11
wherein the at least one further gear is embodied as a ring gear, as a sun gear, and/or as a further planetary gear that meshes with the planetary gear.




9
A gas turbine engine for an aircraft, the gas turbine engine comprising:

an engine core which comprises a turbine, a compressor, and a core shaft that connects the turbine to the compressor;

a fan which is positioned upstream of the engine core, wherein the fan comprises a plurality of fan blades; and

the planetary gearbox according to claim 1, which receives an input from the core shaft and delivers a drive output to the fan for driving the fan at a lower rotating speed than the core shaft.
12
A gas turbine engine for an aircraft, the gas turbine engine comprising: 

an engine core which comprises a turbine, a compressor, and a core shaft that connects the turbine to the compressor; 

a fan which is positioned upstream of the engine core, wherein the fan comprises a plurality of fan blades; and 

the planetary gearbox according to Claim 1, which receives an input from the core shaft and delivers a drive output to the fan for driving the fan at a lower rotating speed than the core shaft.





10
wherein the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft;

the engine core further comprises a second turbine, a second compressor, and a second core shaft which connects the second turbine to the second compressor; and

the second turbine, the second compressor, and the second core shaft are configured to rotate at a higher rotating speed than the first core shaft.
13
wherein the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; 

the engine core further comprises a second turbine, a second compressor, and a second core shaft which connects the second turbine to the second compressor; and 

the second turbine, the second compressor, and the second core shaft are configured to rotate at a higher rotating speed than the first core shaft.



Since the application claims 1, and 5-13 are anticipated by U.S. Pat. No. 11,248,695 claims 1-10, and anticipation is the epitome of obviousness, then application claims 1-15 are obvious over U.S. Pat. No. 11,248,695 claims 1-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/28/22